Title: To John Adams from Rev. William Walter, 6 November 1797
From: Walter, Rev. William
To: Adams, John



Boston 6 Novr. 1797

Your Excellency’s obliging Observations upon your own Letters in defence of the American Constitutions have added to my former satisfactions. If your Defence has not been so extensively read as it ought nor produced those happy Effects which were intended it is not because the work had not an intrinsic Value, but because the Great Events which Time has been unfolding have thrown the Minds of Men into such an hurry & Agitation As has prevented them from siting down to so useful a Study as that which you have pointed out. the Calm which usually succeeds a Storm will be much better adopted to your beneficent views, but hard & precarious is the Contest when Reason undertakes to subjugate the Demands of Interest & Ambition.
I am sorry to be the Messenger of farther Ill Tidings respecting our dear Relation & Friend mrs Gill. I was with her four days, in part of which I thought her fast drawing to the Conclusion of Life, but she revived a little and has continued since then to be slowly but gradually recovering. On Saturday however I had the painful Tidings that a Mortification had taken place in one of her Feet. the Consequence we all know.
With every Sentiment of Respect & Esteem I beg Leave to subscribe myself Your Excellency’s / most Obedt. / and very faithful Servant

W Walter.